Case 1:20-cv-09041-AT Document 14 Filed 12/28/20 Page 1 of 1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
CODEWORKS, LLC, an Idaho Limited Liability DOC # —_.
Company, DATE FILED: 12/28/2020

Plaintiff,

 

-against-

20 Civ. 9041 (AT)

CODEWORKS, a foreign entity,
ORDER
Defendant.

ANALISA TORRES, District Judge:

 

 

On October 30, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by December 23, 2020. ECF No. 8. Those submissions are now overdue. By
12:00 p.m. on December 30, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: December 28, 2020
New York, New York

O-

ANALISA TORRES
United States District Judge
